Case: 4:15-cv-00006-RWS Doc. #: 89 Filed: 10/18/18 Page: 1 of 22 PageID #: 1459



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

GRAND JUROR DOE,                          )
                                          )
                     Plaintiff,           )
                                          )
v.                                        ) Case 4:15-cv-6-RWS
                                          )
ROBERT P. MCCULLOCH, in his               )
official capacity as Prosecuting          )
Attorney for St. Louis County,            )
Missouri,                                 )
                                          )
                     Defendant.           )

             DEFENDANT’S REPLY MEMORANDUM IN SUPPORT
                     OF HIS MOTION TO DISMISS

          Defendant Robert P. McCulloch (“McCulloch”), by and through counsel,

submits this reply memorandum in support of his motion to dismiss Plaintiff

Doe’s (“Doe”) complaint, pursuant to Federal Rule of Civil Procedure 12(b)(6). 1

     I.     Introduction

          Despite having been duly sworn and twice charged to keep secret the

counsel of the state, her fellows, and her own, Doe now claims it is intolerable

that she should be held to her oath or made to abide by her charge.




1      As stated in Defendant’s Memorandum in Support of his Motion to Dismiss, if
this Court determines that a motion to dismiss is not procedurally correct,
Defendant’s motion should instead be treated as a motion for summary judgment.
Hamm v. Rhone-Poulenc Rorer Pharm., Inc., 187 F.3d 941, 948 (8th Cir. 1999)
(allowing district court to convert motion to dismiss into a motion for summary
judgment when it relies on materials outside of the pleadings).
Case: 4:15-cv-00006-RWS Doc. #: 89 Filed: 10/18/18 Page: 2 of 22 PageID #: 1460



          As demonstrated below, Doe’s claim is precluded; the Court is without

jurisdiction; and, in any event, Doe has no right under the First Amendment to

violate her oath or to disregard Missouri law. The Court should, therefore,

dismiss Doe’s claims.

    II.        Argument

          A.     The Full Faith and Credit Clause applies and is dispositive.

          Doe points out that McCulloch previously argued against reopening this

case based upon the Full Faith and Credit Clause. Doc. 87, p. 2. In his

memorandum in opposition to Doe’s motion to reopen, McCulloch relied, in part,

on San Remo Hotel, L.P. v. City and Cnty. of San Francisco, 545 U.S. 323 (2005)

for its analysis of the Full Faith and Credit Clause. Doc. 68, pp. 4–7. Doe argues

that this Court reopened the case notwithstanding McCulloch’s Full Faith and

Credit Clause argument because “nothing in the record before [the Court]

indicates that [Doe] broadened the scope of her state law claims to include the

First Amendment claim she reserves in this Court.” Doc. 87, p. 2. Indeed, this

Court noted that the San Remo decision “turned” on that precise issue. Doc. 74,

Order, p. 4. Doe argues that, for those reasons, the Full Faith and Credit Clause

does not apply now to McCulloch’s motion to dismiss. Doc. 87, pp. 2–3.

          Doe’s argument is without merit. McCulloch has attached hereto Exhibits

A (Doe’s state-court petition) and B (Opinion of the Missouri Court of Appeals). 2


2      “The district court may take judicial notice of public records,” Stahl v. U.S.
Dep’t of Agric., 327 F.3d 697, 700 (8th Cir. 2003), and the district court can consider


                                          2
Case: 4:15-cv-00006-RWS Doc. #: 89 Filed: 10/18/18 Page: 3 of 22 PageID #: 1461



In the first paragraph of her state-court petition, Doe declared that, by way of

her state-court action, she “seeks declaratory judgment that Missouri laws

criminalizing speech by Doe, about Doe’s experiences as a state grand juror… do

not apply to Doe as properly construed or are unconstitutional as applied.”

Ex. A, p. 1. The only constitutional right mentioned in Doe’s state-court petition

is that of the First Amendment. Id. at p. 2. Indeed, she specifically incorporates

all of her allegations regarding the First Amendment into her state-court

declaratory judgment claim. Id. at p. 12, ¶¶ 60, 62.

         Because Doe made these allegations in her state-court petition, the

Missouri Court of Appeals addressed the precise issue now considered by this

Court:

      [W]e find Doe injected the freedom of speech issue into the
      petition. In her petition, Doe argued that the grand jury
      secrecy statutes were unconstitutional as applied to her, and
      the only constitutional right she refers to is freedom of
      speech. Thus, the trial court could only address that
      argument by considering how the grand jury secrecy
      statutes potentially affected Doe’s freedom of speech.

      Ex. B, p. 8; Doe v. McCulloch, 542 S.W.3d 354, 360 (Mo. App. E.D. 2017).

      In other words, Doe specifically asked the state court to issue a judgment

declaring that the grand jury secrecy statutes violate her First Amendment

rights. Id. So, even if Doe properly reserved her First Amendment claim for




public records in deciding a motion to dismiss. C.H. Robinson Worldwide, Inc. v.
Lobrano, 695 F.3d 758, 764 (8th Cir. 2012). In Missouri, court records are public
records. Levy v. Ohl, 477 F.3d 988, 991 (8th Cir. 2007).


                                        3
Case: 4:15-cv-00006-RWS Doc. #: 89 Filed: 10/18/18 Page: 4 of 22 PageID #: 1462



litigation in federal court, she nevertheless expanded the scope of her state-law

declaratory judgment claim to include analysis of her First Amendment rights.

      The record before this Court, therefore, does indicate that Doe “broadened

the scope of her state law claims to include the First Amendment claim,” and,

indeed, the Missouri Court of Appeals recognized precisely that. Therefore,

under this Court’s reasoning in its Order to reopen the case, the Full Faith and

Credit Clause should apply just as it did in San Remo, regardless of Doe’s

England reservation.

      Doe then relies on dicta from the Eighth Circuit’s decision in Kottschade v.

City of Rochester, 319 F.3d 1038 (8th Cir. 2003) in a further attempt to support

her position that “the doctrines of former adjudication” should not apply when

an England reservation has been made. Doc. 87, p. 3. This reliance is misplaced

for at least two reasons. First, Doe ignores the fact that the Court in Kottschade

ruled that the plaintiff’s claim was dismissed as “unripe” and it emphasized that

it was “deferring a decision” on the issue of whether res judicata or collateral

estoppel arguments might be appropriate. Kottschade, 319 F.3d at 1042. And

second, in 2005, two years after the Kottschade decision, the U.S. Supreme Court

in San Remo took up the very issue that had been deferred by the Eight Circuit.

The Supreme Court held in San Remo that “[a]lthough petitioners were

certainly entitled to reserve some of their federal claims… England does not

support their erroneous expectation that their reservation would fully negate the

preclusive effect of the state-court judgment.” San Remo, 545 U.S. at 338. The


                                        4
Case: 4:15-cv-00006-RWS Doc. #: 89 Filed: 10/18/18 Page: 5 of 22 PageID #: 1463



San Remo decision specifically put to bed the very issue that was left open by

Kottschade.

         Doe then points to a decades-old decision from the Third Circuit, which

said that “the traditional rules of res judicata and collateral estoppel as applied

by section 1738 do not apply to state proceedings that follow Pullman abstention

and an England reservation.” Doc. 87, p. 3 (citing Instructional Sys. v. Computer

Curriculum Corp., 35 F.3d 813, 821 (3rd Cir. 1994)). As a preliminary matter,

and as stated above, the San Remo decision was issued by the U.S. Supreme

Court much later and it provided that the preclusion doctrines do apply in such

cases.

         Moreover, even if Instructional Sys. had not been abrogated by San Remo,

Doe’s argument is unavailing because she has again failed to provide this Court

with the complete picture. The court in Instructional Sys. went further than the

cherry-picked quote offered by Doe, and explained that, even though it did not

believe the “traditional” rules of res judicata and collateral estoppel apply, a

“modified application of the preclusion doctrine” is appropriate. 35 F.3d at 823.

The court concluded that it was “bound to accept” the state court’s answer to a

state-law claim “as well as the factual and legal findings necessary to that

answer.” Id. The key to this “modified application of the preclusion doctrine” is,

therefore, whether the state-court’s decision “necessarily” required it to consider

a federal issue. Id. If so, its ruling on the federal issue is subject to the

preclusion doctrines. Id.


                                         5
Case: 4:15-cv-00006-RWS Doc. #: 89 Filed: 10/18/18 Page: 6 of 22 PageID #: 1464



      That is precisely the point made by McCulloch here—the state court

necessarily decided the First Amendment issue. Since the state court necessarily

decided that the grand jury statutes did not violate Doe’s First Amendment

rights, this Court is bound by that legal finding, even under the case law relied

upon by Doe.

      Since the Full Faith and Credit Clause applies, Doe’s claim should be

dismissed.

      B.     The Court lacks subject matter jurisdiction over Doe’s
             claims.

             1.    Doe is without standing.

      Where “a plaintiff lacks standing, the district court has no subject matter

jurisdiction.” Faibisch v. Univ. of Minn., 304 F.3d 797, 801 (8th Cir. 2002). In

order to establish standing, Doe must show, among other things, that her

injuries would be redressed by a favorable decision. Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560–61 (1992). An injury is redressable if it “fairly can be

traced to the challenged action of the defendant, and not injury that results from

the independent action of some third party not before the court.” Simon v. E. Ky.

Welfare Rights Org., 426 U.S. 26, 41–42 (1976).

      In this case, Doe claims to fear prosecution by McCulloch under various

statutes, including sections 540.320, 540.310, 540.080, and 540.120, RSMo. Doc.

1, ¶ 41. However, of the four statutes cited by Doe, only section 540.320 carries a

criminal penalty enforceable against grand jurors. Mo. Rev. Stat. § 540.320.



                                         6
Case: 4:15-cv-00006-RWS Doc. #: 89 Filed: 10/18/18 Page: 7 of 22 PageID #: 1465



Accordingly, unless Doe plans to violate section 540.320, she cannot show that

an injunction entered against McCulloch would do anything to redress her

purported injuries or allay her fears. Simon, 426 U.S. at 41–42; see also Wieland

v. U.S. Dep’t of Health & Hum. Serv., 793 F.3d 949, 954 (8th Cir. 2015).

      Doe did not allege in her complaint that she wanted to disclose any

evidence or witnesses that have not already been made public. However, in her

opposition to McCulloch’s motion to dismiss, Doe took the remarkable position

that she should be allowed to disclose whatever information she wants,

whenever she wants, regardless of the settled expectations of witnesses and

other participants in the grand jury proceedings, the effect such disclosure may

have on future grand juries, or the danger such disclosure might pose to the

witnesses or other persons whose identities thus far have remained a secret.

      Given that Doe has not alleged in her complaint that she intends to

disclose evidence or witnesses that have not already been made public, it is not

plausible based on her complaint that Doe is truly at risk of being prosecuted for

making such disclosures. Cf. Zanders v. Swanson, 573 F.3d 591, 593–94 (8th Cir.

2009) (a plaintiff “must face a credible threat of present or future prosecution

under the statute for a claimed chilling effect to confer standing to challenge the

constitutionality of a statute that both provides for criminal penalties and

abridges First Amendment rights”). However, assuming for the sake of

argument that Doe wishes to proceed as recklessly as she suggests, the First

Amendment would not shield her from criminal prosecution under section


                                        7
Case: 4:15-cv-00006-RWS Doc. #: 89 Filed: 10/18/18 Page: 8 of 22 PageID #: 1466



540.320. Indeed, as argued by McCulloch in his initial memorandum and in

Section II.C below, grand jury secrecy is intended to encourage freedom of

disclosure by witnesses and others, and an order permitting Doe to disregard the

restrictions placed on her by section 540.320 would undermine the integrity of

Missouri’s grand jury system and place witnesses and others in jeopardy.

      Although Doe requests that the Court enjoin McCulloch from prosecuting

her under section 540.320, most of the information Doe wishes to divulge is

protected from disclosure by sections 540.080 (“Oath of grand jurors”) and

540.310 (“Cannot be compelled to disclose vote”). Mo. Rev. Stat. §§ 540.320,

540.310, & 540.080. However, given that neither section 540.080 nor section

540.310 carries a criminal penalty provision, Doe cannot show that an injunction

entered against McCulloch would redress her purported injuries. Simon, 426

U.S. at 41–42; Mo. Rev. Stat. §§ 540.080 & 540.310.

      In her opposition to McCulloch’s motion to dismiss, Doe concedes that

sections 540.080 and 540.310 do not carry criminal penalties. Nevertheless, she

argues that “[r]ules governing grand jury proceedings have long been enforced

through criminal contempt actions,” and that “McCulloch, as the prosecuting

attorney for St. Louis County, is responsible for commencing and prosecuting

any contempt proceedings.” Doc. 87, pp. 7–8.

      Although McCulloch has broad authority as the elected prosecutor for St.

Louis County to initiate criminal proceedings on behalf of the County or the




                                       8
Case: 4:15-cv-00006-RWS Doc. #: 89 Filed: 10/18/18 Page: 9 of 22 PageID #: 1467



State, see Mo. Rev. Stat. § 56.060, Doe has cited no authority to support her

contention that McCulloch could unilaterally prosecute Doe for contempt.

      Criminal contempt is a power given to the courts, not prosecutors, and “is

not, strictly speaking, a criminal proceeding.” Ramsey v. Grayland, 567 S.W.2d

682, 686 (Mo. App. 1978); State ex rel. Chassaing v. Mummert, 887 S.W.2d 573,

579 (Mo. banc 1994) (same); see also Smith v. Pace, 313 S.W.3d 124, 129–30 (Mo.

banc 2010) (“Missouri courts have both an inherent power under the constitution

to punish for contempt as well as authority to try contempt-of-court cases under

the statutory crime of contempt”); Osborne v. Purdome, 244 S.W.2d 1005, 1012

(Mo. banc 1951) (courts have inherent power to hold persons in contempt); Mo.

Rev. Stat. § 476.110 (granting “[e]very court of record” the power to punish

criminal contempt). Indeed, and as the cases relied upon by Doe demonstrate,

persons challenging a judgment must seek a writ against the issuing judge

rather than against the prosecutor. Smith, 313 S.W.3d at 136 (reversing finding

of contempt against attorney by “complainant” judge); Ramsey, 567 S.W.2d at

691 (sufficient evidence to support trial judge’s finding of contempt); Ex parte

Creasy, 148 S.W. 914, 921 (Mo. banc 1912) (reversing trial judge’s finding of

contempt against grand jury witness); Ex parte Shull, 121 S.W. 10, 12 (Mo.

1909) (reversing trial judge’s finding of contempt against witness alleged to have

been disrespectful).

      In this case, Doe makes much of the fact that McCulloch handed the grand

jurors copies of Missouri’s secrecy laws before they were discharged, and thus,


                                        9
Case: 4:15-cv-00006-RWS Doc. #: 89 Filed: 10/18/18 Page: 10 of 22 PageID #: 1468



argues McCulloch’s action shows he “embraced rather than rejected the

statutes.” Doc. 87, p. 7; Doc. 1, ¶ 28. However, whether McCulloch has

“embraced” or “rejected” the laws governing grand jury secrecy is not relevant to

whether an injunction against him would redress Doe’s purported injuries.

Indeed, the St. Louis County Circuit Court has a clear prerogative to enforce its

own orders regardless of McCulloch’s participation or consent, and McCulloch

has no independent authority under the law to prosecute Doe for contempt

absent the approval and active participation of the court. In other words, even if

McCulloch is enjoined, if Doe violates the grand jury secrecy laws and the circuit

court wants to punish her for contempt, it will do so. An injunction against

McCulloch will do nothing to stop this. Accordingly, Doe cannot possibly

establish that her purported injuries can fairly be traced to McCulloch or that an

injunction against McCulloch would redress her injuries. Simon, 426 U.S. at 41–

42.

            2.    McCulloch has Eleventh Amendment immunity.

      McCulloch is entitled to Eleventh Amendment immunity on Doe’s claims

in this case because, as argued above, McCulloch has no independent authority

to prosecute Doe for contempt absent the approval and active participation of the

St. Louis County Circuit Court where Doe was charged. See, e.g., Ex Parte

Young, 209 U.S. 123, 157 (1908) (defendant official must have “some connection

with the enforcement of the act” to be enjoined); see also 281 Care Comm. v.

Arneson, 766 F.3d 774, 797 (8th Cir. 2014).


                                       10
Case: 4:15-cv-00006-RWS Doc. #: 89 Filed: 10/18/18 Page: 11 of 22 PageID #: 1469



      In her opposition to McCulloch’s motion to dismiss, Doe argues that

McCulloch is not entitled to immunity under the Eleventh Amendment because

he is neither a state nor a state official. Doc. 87, p. 13. However, Doe’s argument

lacks merit.

      In deciding whether a particular instrumentality of the state may invoke

immunity under the Eleventh Amendment, the court must “inquire[] into the

relationship between the State and the entity in question.” Regents of the Univ.

of Calif. v. Doe, 519 U.S. 425, 429 (1997). In making this inquiry, courts may

examine the essential nature of the proceeding at issue or the nature of the

entity created by state law. Id. at 429–30.

      In this case, Doe is requesting that the Court enjoin McCulloch from

acting in his official capacity as the elected prosecutor for St. Louis County to

prosecute Doe under Missouri law. Doc. 1, ¶ 8. McCulloch has broad powers to

prosecute persons in St. Louis County under state law, see Mo. Rev. Stat. §

56.060, and the prosecution Doe seeks to enjoin would implicate McCulloch’s

powers and duties as a quasi-judicial officer representing the people of Missouri.

State ex rel Jackson Cnty. Prosecuting Attorney v. Prokes, 363 S.W.3d 71, 85 (Mo.

App. W.D. 2011) (“a prosecuting attorney in a criminal case acts as a quasi-

judicial officer representing the people of the State.”); see also State v. Todd, 433

S.W.2d 550, 554 (Mo. 1968) (authority of county prosecutors in Missouri is

carved out of Missouri Attorney General’s overriding authority as state’s chief

legal officer). Accordingly, McCulloch may invoke immunity under the Eleventh


                                         11
Case: 4:15-cv-00006-RWS Doc. #: 89 Filed: 10/18/18 Page: 12 of 22 PageID #: 1470



Amendment. Regents of the Univ. of Calif., 519 U.S. at 429; see also McMillan v.

Monroe Cnty., 520 U.S. 781, 786–87 (1997); Bibbs v. Newman, 997 F. Supp.

1174, 1177–81 (S.D. Ind. 1998) (state prosecutor was state official for Eleventh

Amendment purposes).

            3.     Doe’s claims are not ripe.

      To the extent Doe has standing to assert claims against McCulloch under

section 540.320, such claims are not ripe. Mo. Rev. Stat. § 540.320. Contrary to

what Doe now alleges in her opposition to McCulloch’s motion to dismiss, it is

unclear from her complaint whether she truly intends to divulge witnesses and

evidence that have been redacted or otherwise withheld by McCulloch. It would

be premature for the Court to enjoin a prosecution that may never occur. See,

e.g., Mo. Roundtable for Life v. Carnahan, 676 F.3d 665, 674 (8th Cir. 2012)

(ripeness depends on “whether the case involves contingent future events that

may not occur as anticipated, or indeed may not occur at all”).

      C.    Doe has not stated a claim upon which relief may be
            granted.

      In her opposition to McCulloch’s motion to dismiss, Doe complains that

the information released by McCulloch thus far provides only “an appearance of

transparency” but does not “fully portray the proceedings before the grand jury.”

Doc. 87, p. 9; see also Doc. 1, ¶ 33. Doe further complains that McCulloch’s public

statements have mischaracterized Doe’s views, and she seeks an injunction

giving her full freedom to discuss her experience and opinions as a grand juror,



                                        12
Case: 4:15-cv-00006-RWS Doc. #: 89 Filed: 10/18/18 Page: 13 of 22 PageID #: 1471



including her impression that the presentation of evidence was handled

differently by the state in the Wilson investigation than in the hundreds of other

matters considered by Doe’s grand jury. Doc. 1, ¶¶ 19–20. Doe claims that “[t]he

restriction here is a content-based restriction on speech” warranting a strict

scrutiny analysis—i.e., the statutes must be “narrowly tailored to a compelling

state interest.” Doc. 87, p. 17. Doe argues that Missouri has “no remaining

interest in maintaining secrecy to weigh against Doe’s First Amendment rights”

in this case. Id. at 18; see also Doc. 1, ¶ 58.

      Doe’s arguments lack merit. As an initial matter, this Court has already

held that “[t]he imposition of an oath of secrecy on grand jurors is not a

prohibition of speech based on content.” Doc. 44, Order, p. 10 (emphasis added).

      In any event, regardless of the level of scrutiny applied, Missouri clearly

does have a compelling interest in maintaining grand juror secrecy in this case,

and Doe’s claim to the contrary is baseless. Indeed, this Court previously held

that this case involves an “important Missouri state issue,” and “the issue of

whether the State of Missouri can require a duly sworn grand juror to preserve

the secrecy of grand jury proceedings concerns a fundamental element of how

Missouri chooses to maintain, as a sovereign state, the integrity of its criminal

court proceedings…” Doc. 44, Order, pp. 1–2; Doc. 52, Order, p. 3.

      In fact, one of the reasons this Court abstained in the first place was

because, as the Court explained, abstention is proper where “the State’s

interests are paramount.” Doc. 52, Order, p. 2. For instance, one such interest


                                           13
Case: 4:15-cv-00006-RWS Doc. #: 89 Filed: 10/18/18 Page: 14 of 22 PageID #: 1472



recognized by the Court is the “State’s interests in maintaining uniformity in the

treatment of an essentially local problem, and retaining local control over

difficult questions of state law bearing on policy problems of substantial public

import.” Id. at 2–3. The Court noted that “[t]he United Sates Supreme Court has

also recognized that the secrecy of grand jury proceedings serves as an

important governmental interest.” Doc. 44, p. 8 (citing Douglas Oil Co. v. Petrol

Stops Nw., 441 U.S. 211, 218–19 (1979)).

      This Court recognized that “conducting grand jury proceedings in secret is

a longstanding and important tradition in the American criminal justice system”

and that the right to free speech “is not unlimited and unqualified.” Doc. 44,

Order, p. 6. The Court emphasized this long history of grand jury secrecy. Id. at

6–8 (citing U.S. v. Sells Eng’g, Inc., 463 U.S. 418, 422–25 (1983)). The Court

further explained that “[t]he societal value of speech must, on occasion, be

subordinated to other values and considerations.” Id. at 7–8 (citing Dennis v.

U.S., 341 U.S. 494, 503–04 (1951)). This rings true in the present case because,

as this Court held, “it is well established that there are compelling state

interests in favor of preserving the secrecy of grand jury proceedings.”

Id. at 8 (emphasis added). The Court summed this up succinctly when it said

“[g]rand jurors are prevented from speaking about their experience on a grand

jury… because secrecy has been deemed to be an integral and important

governmental interest in preserving the integrity of the criminal justice system

in this country.” Id. at 10.


                                       14
Case: 4:15-cv-00006-RWS Doc. #: 89 Filed: 10/18/18 Page: 15 of 22 PageID #: 1473



      Thus, this Court has already recognized at length the state’s compelling

interests in this matter. Doe’s claim that the state has no interest in maintain

grand juror secrecy in this case has been directly refuted by this Court. Any

argument to the contrary is baseless.

      This Court’s reasoning comports with the U.S. Supreme Court’s consistent

recognition that the proper functioning of the grand jury system depends upon

the secrecy of grand jury proceedings. Douglas Oil, 441 U.S. at 218–19 (citing

U.S. v. Proctor & Gamble Co., 356 U.S. 677 (1958)). The grand jury system is

deeply rooted in the federal and state courts in the United States, see

Brandzburg v. Hayes, 408 U.S. 665, 686–87 (1972), and “[i]n the absence of a

clear indication in a statute or Rule, [a court] must always be reluctant to

conclude that a breach of [grand jury] secrecy has been authorized.” Sells Eng’g,

Inc., 463 U.S. at 425 (citing Ill. v. Abbott & Assoc., Inc., 460 U.S. 557, 572

(1983)); see also Mannon v. Frick, 295 S.W.2d 158, 162 (Mo. 1956); State ex rel

Clagett v. James, 327 S.W.2d 278, 284 (Mo. banc 1959); Palmentere v. Campbell,

205 F. Supp. 261, 264 (W.D. Mo. 1962). Although the government’s interest in

secrecy is said to diminish once a grand jury has completed its work, “in

considering the effects of disclosure on grand jury proceedings, the courts must

consider not only the immediate effects upon a particular grand jury, but also

the possible effect upon the functioning of future grand juries.” Douglas Oil, 441

U.S. at 222.




                                        15
Case: 4:15-cv-00006-RWS Doc. #: 89 Filed: 10/18/18 Page: 16 of 22 PageID #: 1474



        Doe’s term as a grand juror began in May 2014 and ended in November

2014. Doc. 1, ¶¶ 10–11, 26. During that time, she and her fellow grand jurors

considered hundreds of cases presented by McCulloch’s office. Although

McCulloch has publicly released redacted copies of all the testimony and nearly

all the evidence presented to the grand jury in connection with the Wilson

investigation, see Exhibit C to Doe’s complaint, he has not released any

information from any of the hundreds of other cases considered by Doe’s grand

jury.

        This Court has previously expressed concern with Doe’s desire “to discuss

the opinions of other grand jurors in the Wilson matter and to make public her

own observations and impressions of the proceedings” as well as her desire to

“compare other grand jury proceedings in which she participated to the Wilson

matter.” Doc. 44, Order, p. 10. The Court observed that “[c]omparing other grand

jury proceedings would require the disclosure of evidence, witness testimony,

and other confidential information from those other proceedings.” Id.

        Doe has provided no support for her contention that she should be

permitted to disclose information relating to any of the hundreds of cases her

grand jury considered prior to the Wilson investigation. Nor has she provided a

valid basis for disclosing witnesses or evidence from the Wilson investigation

that McCulloch has withheld. McCulloch withheld the names of witnesses and

others in order to protect them from harm. See Doc. 1-4; see also Mo. Rev. Stat. §

610.100.3. However, such redactions are also justified by the need to protect the


                                        16
Case: 4:15-cv-00006-RWS Doc. #: 89 Filed: 10/18/18 Page: 17 of 22 PageID #: 1475



settled expectations of witnesses and others that appeared before Doe’s grand

jury, and to encourage the participation of witnesses in future grand juries.

Douglas Oil, 441 U.S. at 222; see also Rehberg v. Paulk, 132 S.Ct. 1497, 1509

(2012) (disclosure of preindictment grand jury proceedings would chill

participation by witnesses); Brandzburg, 408 U.S. at 700 (characteristic secrecy

of grand jury proceedings protects interests of those compelled to participate in

grand jury process); CBS Inc. v. Campbell, 645 S.W.2d 30, 33 (Mo. App. E.D.

1983) (“The secrecy of the grand jury proceeding . . . ameliorates the harmful

effects of disclosure that would result in an ordinary civil or criminal trial.”). 3

      Doe complains that McCulloch has mischaracterized Doe’s view of the

evidence, see Doc. 87, p. 18, but such allegations are baseless. McCulloch does

not know Doe’s identity or how she voted, and McCulloch has never purported to

speak for any grand juror individually. Although Doe may now regret having

sworn her oath and accepted her charge, she has no right to publicly report her

impressions, and it has long been established that a prosecutor, unlike a grand

juror, is competent to discuss the evidence presented to a grand jury. See, e.g.,

State v. Grady, 84 Mo. 220, 224 (1884); see also In the Matter of Interim Report of

3      On March 4, 2015, the United States Department of Justice (“DOJ”) issued
an 86-page report summarizing the evidence against Wilson. The DOJ report, a
copy of which is publically available online at
http://www.justice.gov/usao/pam/Documents/DOJ%20Report%20on%20Shooting%20
of%20Michael%20Brown.pdf, found that Wilson’s use of deadly force was not
“objectively unreasonable,” and concluded it was not appropriate to present the
matter to a federal grand jury for indictment. Id. at 5. With the exception of Darren
Wilson and Michael Brown, the DOJ redacted the names of all individuals to
“safeguard against an invasion of their personal privacy.” Id. at 6 n.2


                                          17
Case: 4:15-cv-00006-RWS Doc. #: 89 Filed: 10/18/18 Page: 18 of 22 PageID #: 1476



the Grand Jury, 553 S.W.2d 479, 482 (Mo. banc 1977); In the Matter of the

Report of the Grand Jury, 612 S.W.2d 864, 865–66 (Mo. App. E.D. 1981); In the

Matter of Regular Report of Grand Jury, 585 S.W.2d 76, 77 (Mo. App. E.D. 1979).

      Moreover, and notwithstanding Doe’s cavils that the information released

by McCulloch has not “fully portrayed” the grand jury proceedings, Doe has

provided no support for her suggestion that the release of some grand jury

information necessarily requires the release of everything. Indeed, complete

transparency is anathema to the very nature of a grand jury, which depends

upon secrecy and anonymity for its proper functioning. See Douglas Oil, 441 U.S.

at 222; Rehberg, 132 S.Ct. at 1509; Sells Eng’g, Inc., 463 U.S. at 425; Mannon,

295 S.W.2d at 162; Palmentere, 205 F. Supp. at 264.

      Nor does Doe offer any support for her position that she should be allowed

to disclose the counsel of the state, her fellows, or her own, the identities of her

fellow grand jurors, or the content and nature of the grand jury’s votes and

deliberations. Mo. Rev. Stat. §§ 540.080 & 540.310. Such information is

absolutely prohibited from disclosure in Missouri, Mannon, 295 S.W.2d at 162,

and the Butterworth decision relied upon by Doe provides no authority to

suggest that a grand juror has a right to share her “experiences” or opinions as

such. Butterworth v. Smith, 494 U.S. 624, 629 n.2, 631–32 (1990) (witness may

“divulge information of which he was in possession before he testified before the

grand jury, and not information which he may have obtained as a result of his

participation in the proceedings of the grand jury”); see also Rhinehart, 467 U.S.


                                        18
Case: 4:15-cv-00006-RWS Doc. #: 89 Filed: 10/18/18 Page: 19 of 22 PageID #: 1477



at 32 (“A litigant has no First Amendment right of access to information made

available only for the purposes of trying his suit.” (citing Zemel v. Rusk, 381 U.S.

1, 16–17 (1965)). Indeed, it is well established that “a private citizen lacks a

judicially cognizable interest in the prosecution or nonprosecution of another,”

Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973), and although the law

disfavors the ad hoc creation of new categories of prohibited speech, the

Supreme Court has recognized that speech may be proscribed in order to protect

the integrity of important governmental processes. See U.S. v. Alvarez, 132 S.Ct.

2537, 2546 (2012).

      In fact, this Court addressed Doe’s reliance on the Butterworth case in its

prior Order, holding:

      [T]he free speech rights at issue in this case are very different than
      those in Butterworth. In that case, a grand jury witness wanted to
      speak and write about his own testimony before the grand jury. The
      speech [Doe] wants to disseminate here is not limited to information
      [she] had before her grand jury service.

      Doc. 44, Order, p. 9.

      Doe’s continued reliance on the Butterworth case in her memorandum in

opposition to McCulloch’s motion to dismiss is clearly misplaced based upon this

Court’s prior analysis of Butterworth. Id.

      Given the long line of federal and Missouri cases recognizing the central

importance of secrecy to the proper functioning of grand juries, there is no

question that Missouri’s interest in secrecy outweighs whatever personal

interest Doe may have in sharing her experience and opinions. See, e.g., Douglas


                                        19
Case: 4:15-cv-00006-RWS Doc. #: 89 Filed: 10/18/18 Page: 20 of 22 PageID #: 1478



Oil, 441 U.S. at 222; Rehberg, 132 S.Ct. at 1509; Sells Eng’g, Inc., 463 U.S. at

425; Mannon, 295 S.W.2d at 162; State ex rel Clagett, 327 S.W.2d at 284;

Palmentere, 205 F. Supp. at 264; see also Butterworth, 494 U.S. at 636–37

(loosening grand jury secrecy risks may “subject[] grand jurors to a degree of

press attention and public prominence that might in the long run deter citizens

from fearless performance of their grand jury service” (Scalia, J., concurring)).

Accordingly, the Court should dismiss Doe’s complaint for failure to state a

claim.

   III.    Conclusion

         WHEREFORE, for all of the foregoing reasons, Doe’s claim should be

dismissed as a matter of law.




                                       20
Case: 4:15-cv-00006-RWS Doc. #: 89 Filed: 10/18/18 Page: 21 of 22 PageID #: 1479



                                     Respectfully submitted,
                                     JOSHUA D. HAWLEY,
                                     Attorney General

                                     /s/ Andrew D. Kinghorn
                                     Andrew D. Kinghorn, #66006MO
                                     Assistant Attorney General
                                     Post Office Box 861
                                     St. Louis, MO 63188
                                     Phone: 314-340-7861
                                     Fax: 314-340-7029
                                     Andrew.Kinghorn@ago.mo.gov

                                     Peter J. Krane
                                     St. Louis County Counselor’s Office
                                     Missouri Bar No. 32546
                                     41 South Central Avenue
                                     Clayton, MO 63015
                                     Phone: (314) 615-7042
                                     PKrane@stlouisco.com

                                     Attorneys for Defendant




                                      21
Case: 4:15-cv-00006-RWS Doc. #: 89 Filed: 10/18/18 Page: 22 of 22 PageID #: 1480



                         CERTIFICATE OF SERVICE

      I hereby certify that on this 18th day of October, 2018, the foregoing was

filed electronically with the Court to be served upon all parties by operation of

the Court’s electronic filing system.


                                        /s/ Andrew D. Kinghorn
                                        Andrew D. Kinghorn
                                        Assistant Attorney General
